SAVAGE V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-109-CR





MICHAEL SAVAGE	APPELLANT





V.





THE STATE OF TEXAS	STATE



------------



FROM THE 158TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 8, 2005, appellant Michael Savage pled guilty to murder pursuant to a plea bargain, and the trial court assessed his punishment at confinement for life.  Appellant did not file a motion for new trial.  On March 13, 2006, appellant filed a notice of appeal from his conviction.

On April 4, 2006, we sent appellant a letter explaining our concern that we lacked jurisdiction over his appeal because his notice of appeal was not timely filed and because the trial court’s certification of his right to appeal indicated that this is a plea-bargain case with no right of appeal and that appellant had waived his right to appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2), 26.2(a)(1).  We also informed appellant that the appeal would be dismissed for want of jurisdiction unless he or any party desiring to continue the appeal filed, on or before April 14, 2006, a response showing grounds for continuing the appeal. 
 See
 
Tex. R. App. P.
 44.3.  Appellant did not file a response.

Appellant’s notice of appeal was due on or before August 8, 2005.  
See
 
Tex. R. App. P.
 26.2(a)(1).  Because appellant did not timely file a notice of appeal, we do not have jurisdiction over this appeal. 
 
See Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)
; 
Olivo v. State,
 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

In addition, the trial court’s 
certification of appellant’s right to appeal states that this “is a plea-bargain case, and the defendant has NO right of appeal” and that appellant “has waived the right of appeal.”
  Thus, even if we had jurisdiction over the appeal, we would have to dismiss it.  
See
 
Tex. R. App. P.
 25.2(a)(2).

Accordingly, we dismiss the appeal for want of jurisdiction. 
 
See
 
Tex. R. App. P.
 43.2(f).



PER CURIAM

PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: June 15, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.